DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2021.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).The inventions are independent or distinct, each from the other because:
Specification
The disclosure is objected to because of the following informalities:
[0051] line 14 “more efficiency” should read “more efficiently”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al (U.S. PG Pub 20170246459 A1).
Regarding claim 18, Kelley teaches An assembly having a length and comprising: a plurality of sequentially coupled connecting structures ([0070]; [0078] describes the sequentially connected structures that make up the IMD; Fig 4C-D; Fig 13A-B illustrated the connected structures of the IMD), wherein each connecting structure of the plurality of connecting structures has a respective central axis, ([0076] teaches that the flexible elements of the connected structures enables a first rigid element to bend with respect to a second rigid element in a plurality of planes, each connected structure then has an independent central axis; Fig 4 C-D illustrates each connected structure able to bend with respect to the other connected structures each having its own central axis; Fig 13A-B) and wherein at least one of the plurality of connecting structures is selectively deformable relative to the central axis of a sequential connecting structure of the plurality of connecting structures such that the central axis of the selectively deformable connecting structure is angularly oriented relative to the central axis of the sequential 
Regarding claim 19, Kelley teaches the assembly of claim 18, wherein the assembly comprises a plurality of electrodes positioned along the length of the length of the assembly ([0110]; Fig 13B elements 916A, 916B, 918A, and 918B illustrate an electrode subassembly having central axis and a plurality of electrode contacts spaced along the length of the assembly).
Regarding claim 20, Kelley teaches the assembly of claim 18, wherein at least a portion of at least one connecting structure is configured to provide electrical stimulation to a tissue ([0058] teaches that the lead distal and proximal lead have an electrical delivery electrode; [0110]; Fig 13B element 916A/B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (U.S. PG Pub 20170246459 A1) in view of Demarais (U.S. PG Pub 20070203549 A1).
Regarding claim 1, Kelley teaches A neural stimulation and recording electrode assembly ([0041] teaches that the structures can be used for a neurostimulator) comprising: a selectively deformable guide tube having a length and including a plurality of sequentially coupled connecting structures ([0070]; [0078] describes the sequentially connected structures that make up the IMD; Fig 4C-D; Fig 13A-B illustrated the connected structures of the IMD), wherein each connecting structure of the plurality of connecting structures has a respective central axis ([0076] teaches that the flexible elements of the connected structures enables a first rigid element to bend with respect to a second rigid element in a plurality of planes, each connected structure then has an independent central axis; Fig 4 C-D illustrates each connected structure able to bend with respect to the other connected structures each having its own central axis; Fig 13A-B), and wherein at least one of the plurality of connecting structures is selectively deformable relative to the central axis of a sequential connecting structure of the plurality of connecting structures such that the central axis of the selectively deformable connecting structure is angularly oriented relative to the central axis of the sequential connecting structure ([0076] teaches that the flexible elements of the connected structures enables a first rigid element to bend with respect to a second rigid element in a plurality of planes, each connected structure then has an independent central axis; [0080]; Fig 4 C-D; Fig 13 A-B) and an electrode subassembly having a central axis and a plurality of electrode contacts ([0110]; Fig 13B elements 916A, 916B, 918A, and 918B illustrate an electrode subassembly having central axis and a plurality of electrode contacts). However, Kelley fails to teach the electrode subassembly wherein the plurality of electrode contacts are configured for selective radial movement about and between a retracted position and a deployed position, wherein in the deployed position, and relative to the central axis, each electrode contact is spaced radially outwardly from the retracted position.
Demarais teaches a system in the same field of endeavor, having an electrode assembly having plurality of electrode contacts that are configured for selective radial movement about and between a 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the system of Kelley, to have the proximal and distal leads (electrode assemblies) each comprise a plurality of electrodes coupled to the outer surface of an expandable element to allow for selective radial movement of the electrodes about and between a retracted position and a deployed position, wherein in the deployed position, and relative to the central axis, each electrode contact is spaced radially outwardly from the retracted position, as taught by Daramrais, in order to improve control of the placement and interfacing of the electrodes with the target tissue, and improve anchoring of the electrodes to the target site.
Regarding claim 2, the modified system of Kelley teaches claim 1, wherein each of the at least one selectively deformable connecting structure of the guide tube is configured to be selectively independently deformed as the selectively deformable connecting structure is advanced within a tissue region [0076] teaches that the flexible elements of the connected structures enables a first rigid element to bend with respect to a second rigid element in a plurality of planes, each connected structure then has an independent central axis; [0080]; Fig 4 C-D; Fig 13 A-B. Since each connecting is connected to the other structures by a flexible element, each of the deformable connecting structures moves can move 
Regarding claim 3, the modified system of Kelley teaches claim 1, wherein each of the plurality of connecting structures is selectively deformable relative to the central axis of a sequential connecting structure of the plurality of connecting structures such that the central axis of the selectively deformable connecting structure is angularly oriented relative to the central axis of the sequential connecting structure ([0076] teaches that the flexible elements of the connected structures enables a first rigid element to bend with respect to a second rigid element in a plurality of planes, allowing it to bend such that the central axis of one or more of the structures is angularly orientated relative to a sequential connecting structure; [0080]; Fig 4 C-D; Fig 13 A-B).
Regarding claim 4, the modified system of Kelley teaches claim 1, wherein each of the at least one selectively deformable connecting structure is selectively compressible and expandable relative to the central axis of the connecting structure, wherein the selectively deformable guide tube is deformable from a first compressed orientation to a second expanded orientation, and wherein in the second expanded orientation, at least one of the selectively deformable connecting structures is axially expanded in comparison to the first compressed orientation ([0076] teaches that the flexible element of the connecting structures are an accordion shape having a plurality of pleats, therefore, the connecting structure can be deformed by axially compressing or expanding the flexible element selectively changing the length of each/any of the structures based on the forces acted upon them; [0080]).
Regarding claim 7, the modified system of Kelley teaches claim 1, wherein the length of at least one connecting structure of the plurality of connecting structures is different than the length of at least one other connecting structure of the plurality of connecting structures [0064]; [0109]; Fig 13B illustrates that connecting structures 914A and 914B (proximal and distal leads) are different lengths than the connecting structures 920 (outer units)).
Regarding claim 8, the modified system of Kelley teaches claim 1, wherein the plurality of connecting structures comprises at least one joint and at least one linearly elongatable structure. ([0076] teaches that a first rigid structure is connected to a flexible element of the connecting structures are an accordion shape having a plurality of pleats, therefore, the connecting structure can be deformed by axially compressing or expanding the flexible element selectively changing the length of each/any of the structures based on the forces acted upon them. These elongatable structures are connected to small second rigid structure or joint; [0080]; Fig. 4C).
Regarding claim 11, the modified system of Kelley teaches claim 1, however fails to teach wherein the electrode subassembly further comprises: an annular body having an outer surface and an inner surface that defines an axial bore, wherein the plurality of electrode contacts are coupled to the outer surface of the annular body; and a selectively inflatable balloon positioned within the axial bore of the annular body, wherein the annular body comprises a flexible material that permits radial expansion and compression of the annular body in response to selective inflation and deflation of the balloon
Demarais teaches a system in the same field of endeavor, wherein the electrode subassembly comprises an electrode carrier (annular body), wherein the electrodes are disposed on the carrier, that forms a spiral around an expandable element such as a balloon ([0064]; [0065]; Fig 10E and 10F element 178 teaches the spiral shaped carrier (annular body having an axial bore) surrounding an expandable element) wherein the plurality of electrode contacts are coupled to the outer surface of the carrier (annular body) ([0064]; [0065] teach the electrodes placed on the carrier; Figs 10D-F illustrate that the electrodes are disposed on the outer surface of the carrier, pointed away from the expandable element) and a selectively expandable element (inflatable balloon) positioned within the axial bore of the carrier, wherein the annular body comprises a flexible material that permits radial expansion and compression of the annular body in response to selective inflation and deflation of the balloon ([0067] teaches the .
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (U.S. PG Pub 20170246459 A1) in view of Demarais (U.S. PG Pub 20070203549 A1) as applied to claim 1 above, and further in view of Rosero (U.S. PG Pub 20080119911 A1).
Regarding claim 5 and 6, the modified system of Kelley teaches claim 1, wherein each of the plurality of connecting structures comprise a hollow flexible element capable of being deformed in multiple planes (e.g. and accordion shape or ) ([0014]; [0076]; [0080]). However, the modified system of Kelley fails to teach wherein each of the plurality of connecting structures comprise springs, and each of the connecting structures further comprises rings attached at each end of the spring of the respective connecting structure.
Rosero teaches a system in the same field of endeavor, wherein an implantable tubular stent-like structure comprises a coil (spring) having a pattern configured to be flexible and compressible ([0028]; [0031]-[0032]; Fig 5A; Fig 10 element 104), wherein each of the connecting structures further comprises rings attached at each end of the spring of the respective connecting structure (The highlighted sections of Fig teaches a ring attached to each end of the coil of the respective connecting structures).
    PNG
    media_image1.png
    300
    577
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filling date to further modify the system of Kelley to have the flexible element of each connecting structure be a coil (spring) as taught by Rosero, in order to allow for deformation of the connecting structures in multiple directions and planes, and further comprising a ring attached to the end of the spring in order to secure the flexible element to the rigid part of the connecting structure.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (U.S. PG Pub 20170246459 A1) in view of Demarais (U.S. PG Pub 20070203549 A1) as applied to claim 1 above, and further in view of Zino et al (U.S. PG Pub 20150223715 A1) .
Regarding claim 9 and 10, the modified system of Kelley teaches claim 1, however fails to teach  wherein the electrode subassembly comprises a plurality of branches extending radially outwardly from the central axis of the electrode subassembly, wherein the plurality of electrode contacts are provided on respective branches of the plurality of branches, wherein each branch is selectively radially moveable to effect movement of a corresponding electrode contact about and between the retracted position and the deployed position.
Zino teaches a device in the same field of endeavor, wherein comprising a plurality of branches extending radially outwardly from the central axis of the electrode subassembly (Fig 1A and Fig 2A element 14 teaches a plurality of branches extending radially from a central axis, wherein electrodes are disposed on each branch; [0030]-[0031]; [0032]; [0038]-[0039]), wherein the plurality of electrode contacts are provided on respective branches of the plurality of branches (Fig 1A and Fig 2A elements 16 teach a plurality of electrodes on the branches; [0032]), wherein each branch is selectively radially moveable to effect movement of a corresponding electrode contact about and between the retracted position and the deployed position ([0035]-[0037] teaches that each branch has an elastic region allowing the branch to extend radially when released from a sheath; Figs 1A and 2A show the deployed configuration where the branches are extended radially, causing the electrodes to be moved radially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the system of Kelley, to have the electrode subassembly wherein the plurality of electrode contacts are provided on respective branches of the plurality of branches, wherein each branch is selectively radially moveable to effect movement of a corresponding electrode contact about and between the retracted position and the deployed position, in order to improve the interface between the electrodes and surrounding tissue and provide a more targeted stimulation to the intended target tissue. The retracted configuration further allows for easier movement of the IMD while advancing the tissue until deploying the branches to extend radially and contact the target tissue.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                 
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792